Name: Council Directive 82/50/EEC of 19 January 1982 amending the first Council Directive, of 23 July 1962, on the establishment of common rules for certain types of carriage of goods by road between Member States
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  land transport
 Date Published: 1982-02-04

 Avis juridique important|31982L0050Council Directive 82/50/EEC of 19 January 1982 amending the first Council Directive, of 23 July 1962, on the establishment of common rules for certain types of carriage of goods by road between Member States Official Journal L 027 , 04/02/1982 P. 0022 - 0023 Finnish special edition: Chapter 7 Volume 2 P. 0192 Spanish special edition: Chapter 07 Volume 3 P. 0038 Swedish special edition: Chapter 7 Volume 2 P. 0192 Portuguese special edition Chapter 07 Volume 3 P. 0038 *****COUNCIL DIRECTIVE of 19 January 1982 amending the first Council Directive, of 23 July 1962, on the establishment of common rules for certain types of carriage of goods by road between Member States (82/50/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas it is appropriate to provide that certain types of carriage, exempted from quota systems under the first Directive, of 23 July 1962 (3), as last amended by Directive 80/79/EEC (4), should be exempted also from any authorization system; Whereas certain other types of carriage may be exempted from any quota or authorization system, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The following shall be added to Annex I to the first Directive of 23 July 1962: '14. Carriage of spare parts for sea-going vessels and aircraft. 15. Transit, in an unladen state, of a vehicle used for goods transport and intended to replace a vehicle which has become unserviceable in a Member State other than that in which it is registered, and the continuation, by the breakdown vehicle, of the transport under cover of an authorization issued for the vehicle which has become unserviceable. 16. Carriage of objects and works of art for exhibition or for commercial purposes. 17. Occasional carriage of objects and materials exclusively for publicity or information purposes. 18. Carriage of material, properties and animals to or from theatrical, musical or film performances or sporting events, circuses, exhibitions or fairs, or to or from the making of radio or television broadcasts or films.' 2. Annex II to the first Directive of 23 July 1962 shall be amended as follows: (a) the wording of point 2 shall be replaced by the following: '2. Carriage of products intended as stores for sea-going vessels and aircraft.' (b) points 3, 5 and 6 shall be deleted. Article 2 Member States shall take the measures necessary to comply with this Directive not later than 1 January 1983. They shall inform the Commission thereof before 1 July 1982. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 January 1982. For the Council The President P. de KEERSMAEKER (1) OJ No C 327, 15. 12. 1980, p. 65. (2) OJ No C 138, 9. 6. 1981, p. 56. (3) OJ No 70, 6. 8. 1962, p. 2005/62. (4) OJ No L 18, 24. 1. 1980, p. 23.